DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 02/04/2022.
Claims 1, 3, 6, 9, 11, 13, 16, 21, and 22 have been amended.
No claims have been added.
Claims 2, 4-5, 8, 10, 12, 15, 19-20, 23, 25-29 and 34-35 have been cancelled.
Claims 1, 3, 6-7, 9, 11, 13-14, 16-18, 21-22, 24, and 30-33 are pending and are presented for examination on the merits.
Claims 1, 3, 6-7, 9, 11, 13-14, 16-18, 21-22, 24, and 30-33 are allowed.




REASONS FOR ALLOWANCE
Claims 1, 3, 6-7, 9, 11, 13-14, 16-18, 21-22, 24, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Shastry (US 20160036790) that fairly taught or suggested responsive to receiving the anti-collision command, generating a random value, by the communication device, wherein the random value is a PUPI (pseudo unique PICC identifier); hashing the random value to form a hashed random value; generating, by the communication device using a cryptogram generation module in a memory in the communication device, a cryptogram by encrypting at least the transaction level data, and the hashed random value; transmitting, by the communication device via the short range communication channel, the transaction level data, the hashed random value, and a tag assigned for interoperability level data to the access device, the hashed random value preceded by the tag. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 1, 9, and 16 each contain this limitation, the claims 1, 9, and 16 and the dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUAN ZHANG/Examiner, Art Unit 3685         

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685